DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on August 20, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 1, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches the method comprising wherein obtaining the image of an item further includes uniquely flagging the image and the multiple additional images as an unknown item until the item identifier is provided during the checkout, wherein continuously providing further include tracking the images as an unknown item until the item identifier is provided with the checkout transactions, wherein continuously providing further includes grouping the item images together as batches collected for a number of the checkout transactions, processing training sessions with the machine-learning algorithm on the item images; and providing the machine-learning algorithm for real-time item identification of the item when an accuracy in item identification based on the training session reaches a threshold, and for compare predicted item identifiers provided by the machine-learning algorithm against the item identifier provided during the checkout transactions to produce an item identification accuracy for the machine-learning algorithm as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887